Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
Claims 1-20  have been submitted for examination
Claims 1-20  have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


1.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,103,752.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
Clm

Instant application
Clm

US Patent no.
10,103,752










An encoding method, the method comprising: 
encoding, by an encoding device, a plurality of information bits to obtain a first encoded code word that comprises the plurality of information bits and a plurality of check bits; adjusting positions of the plurality of check bits to obtain an adjusted first encoded code word, 
wherein each check bit of more than one of the plurality of check bits is positioned at a next position of an Sth information bit corresponding to the check bit, and 
S equal a number of information bits related to the check bit and being an integer equal to or greater than 1; and 

polar encoding, by the encoding device, the adjusted first encoded code word to obtain a second encoded code word.
1






















An encoding method for an encoding device, the method comprising: encoding, by the encoding device, a plurality of information bits to obtain a first encoded code word that includes the plurality of information bits and a plurality of check bits, wherein at least one a check bit of the plurality of check bits is positioned after S information bits at least one of the plurality of information bits of the first encoded code word and before a last bit of the plurality of information bits of the first encoded code word, wherein S equals to a number of information bits related to the check bit and is an integer greater than 0; and 
polar encoding, by the encoding device, the first encoded code word to obtain a second encoded code word.


10,103,752 for the same reasons as per claim 1.
3.	Similarly, Claims 15 and 18 are rejected under ODP of commonly owned patent no. 10,103,752 for the same reasons as per claim 6.

4.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,536,171.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
Clm

Instant application
Clm

US Patent no.
10,536,171
1









An encoding method, the method comprising: 
encoding, by an encoding device, a plurality of information bits to obtain a first encoded code word that comprises the plurality of information bits and a plurality of check bits; adjusting positions of the plurality of check bits to obtain an adjusted first encoded code word, 
wherein each check bit of more than one of the plurality of check bits is positioned at a next position of an Sth 
S equal a number of information bits related to the check bit and being an integer equal to or greater than 1; and 

polar encoding, by the encoding device, the adjusted first encoded code word to obtain a second encoded code word.
























encoding, by an encoding device, a plurality of information bits to obtain a first encoded code word that comprises the plurality of information bits and a plurality of check bits, 


wherein a first check bit of the plurality of check bits is positioned after S information bits and before 
S equals to a number of information bits related to the check bit and is an integer of at least 1; and 

polar encoding, by the encoding device, the first encoded code word to obtain a second encoded code word.


5.	Similarly, Claim 6 is rejected under ODP of commonly owned patent no. 10,536,171 for the same reasons as per claim 1.
6.	Similarly, Claims 15 and 18 are rejected under ODP of commonly owned patent no. 10,536,171 for the same reasons as per claim 6.

7.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,998,921.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
Clm

Instant application
Clm

US Patent no.
10,998,921
1












adjusting positions of the plurality of check bits to obtain an adjusted first encoded code word, 
wherein each check bit of more than one of the plurality of check bits is positioned at a next position of an Sth information bit corresponding to the check bit, and 
S equal a number of information bits related to the check bit and being an integer equal to or greater than 1; and 

polar encoding, by the encoding device, the adjusted first encoded code word to obtain a second encoded code word.

























obtaining an adjusted first encoded code word, wherein a first check bit of the plurality of check bits is positioned after S information bits and before a last bit of the plurality of information bits of the adjusted first encoded code word, and 

S equal a number of information bits related to the first check bit and being an integer equal to or greater than 1; and
polar encoding, by the encoding device, the adjusted first encoded code word to obtain a second encoded code word.


10,998,921 for the same reasons as per claim 1.
9.	Similarly, Claims 15 and 18 are rejected under ODP of commonly owned patent no. 10,998,921 for the same reasons as per claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112